DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0307118 A1 to Tu, “Tu”.
Regarding claim 1, Tu discloses a method of forming an integrated chip, comprising:
forming (FIG. 1A) a ferroelectric layer (106, ¶ [0022]) over a bottom electrode layer (104, ¶ [0021]);
forming (FIG. 1A) a top electrode layer (108, ¶ [0023]) over the ferroelectric layer (106);
performing a first removal process (FIG. 1B to FIG. 1C, ¶ [0024],[0025]) to remove peripheral portions of the bottom electrode layer (104), the ferroelectric layer (106), and the top electrode layer (108); and
performing (FIG. 1D, ¶ [0028]-[0031]) a second removal process using a second etch that is selective to the bottom electrode layer (104) and the top electrode layer (108) to remove portions (depth d1) of the bottom electrode layer (104) and the top electrode layer (108), wherein after the second removal process, the ferroelectric layer (106) has a surface that protrudes (by distance d1) past a surface of the bottom electrode layer (104) and the top electrode layer (108).

Regarding claim 2, Tu discloses the method of claim 1, and Tu further discloses (FIG. 1C) wherein after the first removal process and before the second removal process, the bottom electrode layer (104) and the top electrode layer (108) each have an intermediate outer surface that is defined by the first removal process, and wherein the portions of the bottom electrode layer (104) and the top electrode layer (108) removed by the second removal process (FIG. 1D) include the intermediate outer surfaces (extending in a depth d1) of the bottom electrode layer (104) and the top electrode layer (108).

Regarding claim 3, Tu discloses the method of claim 1, and Tu further discloses (FIG. 1C) wherein after the first removal process and before the second removal process, the top electrode layer (108) has a first thickness, and wherein after the second removal process (FIG. 1D), the top electrode layer (108) has a second thickness less than the first thickness (“The second etch process 114 may also remove a portion of the top surface of the top electrode 108, not shown” ¶ [0030]).

Regarding claim 4, Tu discloses the method of claim 1, and Tu further discloses wherein after the first removal process (FIG. 1C) and before the second removal process (FIG. 1D), the ferroelectric layer (106) has surfaces exposed to the first removal process that have a greater surface roughness than surfaces of the ferroelectric layer unexposed to the first removal process (“The first etch process 112 may damage the sidewalls and/or edges of the capacitor dielectric 106, particularly if the first etch process 112 comprises a RIE process” ¶ [0031]).

Regarding claim 5, Tu discloses the method of claim 1, and Tu further discloses (FIG. 2A) wherein before performing the first removal process (FIG. 2C) and after depositing the top electrode layer (108), the method further comprises (FIG. 2A): depositing an additional layer (128, ¶ [0035]) of the top electrode layer over the top electrode layer (108).

Regarding claim 6, Tu discloses the method of claim 5, and Tu further discloses (FIG. 2B,2C) wherein the first removal process removes peripheral portions of the additional layer (128) of the top electrode layer, and wherein the second etch (FIG. 2D) is not selective to the additional layer (128) of the top electrode layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8,9,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0307118 A1 to Tu, “Tu”, in view of U.S. Patent Application Publication Number 2007/0281422 A1 to Udayakumar et al., “Udayakumar”.
Regarding claim 8, Tu discloses a method of forming an integrated chip, comprising:
forming (FIG. 2A) a first bottom electrode layer (124, ¶ [0033]);
forming (FIG. 2A) a second bottom electrode layer (104, ¶ [0033]) over the first bottom electrode layer (124);
forming (FIG. 2A) a ferroelectric layer (106, ¶ [0035]) over the second bottom electrode layer (104);
forming (FIG. 2A) a first top electrode layer (108, ¶ [0032],[0035]) over the ferroelectric layer (106);
performing (FIG. 2B,2C) a first removal process to remove peripheral portions of the first bottom
electrode layer (124), the second bottom electrode layer (104), the ferroelectric layer (106), and the first top electrode layer (108); and
performing a second removal process (FIG. 2D) using a second etch that is selective to the second bottom electrode layer (104) and the first top electrode layer (108) to remove portions of the second bottom electrode layer and the first top electrode layer, wherein after the second removal process, the ferroelectric layer (106) has a surface that protrudes past a surface of the second bottom electrode layer (104) and the first top electrode layer (108), 
Tu fails to clearly teach in sufficient detail wherein after the second etch the first bottom electrode layer (124) has a surface that protrudes past a surface of the ferroelectric layer (106).
Udayakumar teaches (e.g. FIG. 3A) wherein a first bottom electrode (308) protrudes past the surface of the ferroelectric layer (312) (see Examiner-annotated FIG. 3A below):

    PNG
    media_image1.png
    507
    656
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Tu onto the stack in FIG. 3A of Udayakuma such that the first bottom electrode protrudes past the surface of the ferroelectric layer since Tu teaches wherein the second etch does not etch the first bottom electrode or the ferroelectric layer in order to form the device of Udayakumar with improved edge characteristics and therefore improved performance (Tu ¶ [0003],[0031]).

Regarding claim 9, Tu in view of Udayakumar yields the method of claim 8, and Tu further teaches wherein the first removal process (FIG. 2B,2C) comprises:
forming a first mask (FIG. 2B mask 110, ¶ [0025],[0036]) over a section of the first top electrode layer (128);
performing a first etch (FIG. 2C) that is selective materials of the first bottom electrode layer (124), the second bottom electrode layer (104), the ferroelectric layer (106), and the first top electrode layer (108); and removing (FIG. 2C) the first mask.

Regarding claim 11, Tu in view of Udayakumar yields the method of claim 8, and Tu further teaches wherein the second removal process (FIG. 2D) is isotropic (i.e. etching all exposed surfaces of 104 and 108 equally, ¶ [0038]).

Regarding claim 12, Tu in view of Udayakumar yields the method of claim 8, and Tu further teaches wherein the first removal process (FIG. 2C) creates a damaged region at outermost sidewalls of the ferroelectric layer (“The first etch process 112 may damage the sidewalls and/or edges of the capacitor dielectric 106, particularly if the first etch process 112 comprises a RIE process” ¶ [0031]), and wherein the second removal process (FIG. 2D) causes the second bottom electrode layer (104) and the first top electrode layer (108) to be separated from the damaged region of the ferroelectric layer (recessing away from edges, ¶ [0031],[0048],[0055],[0061]).

Regarding claim 13, Tu in view of Udayakumar yields the method of claim 8, and Tu further teaches wherein before (FIG. 2A) performing the first removal process (FIG. 2B/2C) and after depositing the first top electrode layer (108), the method further comprises:
depositing (FIG. 2A) a second top electrode layer (128) over the first top electrode layer, the first top electrode layer (108) comprising a first material and the second top electrode layer (128) comprising a second material that is different from the first material (different etch selectivity, ¶ [0035]). 


Allowable Subject Matter
Claims 14-20 are allowed.
Claims 7 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although prior art e.g. Tu teaches the method of claim 1 above, Tu fails to clearly teach wherein before performing the first removal process and after depositing the top electrode layer, the method further comprises: depositing an additional layer of the top electrode layer over the top electrode layer,  wherein after the second removal process, the additional layer of the top electrode layer has a surface that protrudes past the surface of the ferroelectric layer, as claimed in claim 7 together with claims 5 and 1 as claimed. 
Prior art e.g. Udayakumar teaches slanted sidewalls of the capacitor stack such that the first bottom electrode layer has a surface that protrudes past a surface of the ferroelectric layer, as discussed above, but Tu as applied to Udayakumar fails to reasonably teach or suggest wherein the first removal process is anisotropic and etches the first bottom electrode layer, the second bottom electrode layer, the ferroelectric layer, and the first top electrode layer in a direction normal to the surface of the ferroelectric layer, as claimed in claim 10 together with all of the limitations of claim 8 as claimed.
Lastly, although Tu teaches a method as discussed above, prior art fails to reasonably teach or suggest wherein after the second removal process, the ferroelectric layer has a protrusion that extends past a surface of the bottom electrode layer and the top electrode layer, wherein the protrusion has a thickness measured in a first direction that is normal to an uppermost surface of the bottom electrode layer, the thickness being less than a distance between the uppermost surface of the bottom electrode layer and a lowermost surface of the top electrode layer, together with the other limitations of claim 14 as claimed.  Claims 15-20 are allowable insofar as they depend upon and include the allowable subject matter of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891